Appellant was convicted under article 367, Penal Code, which is as follows: "If any person not authorized by law or by a relative or friend for the purpose of reinterment, shall disinter, remove, or carry away any human body, or the remains thereof, or shall conceal the same, knowing it to be so illegally disinterred, he shall be punished by fine not exceeding two thousand dollars." Omitting formal parts, the information charges that appellant "did disinter, remove, and carry away a human body, and the remains thereof, from the place where the same had been buried, to wit, Battle Creek graveyard, in said county, the said Arthur Leach then and there not being authorized by law, nor by any relative or friend of said deceased, to disinter, to remove, and carry away said human body and remains for the purpose of reinterment." And in the second count that he "did disinter, remove, and carry away a human head, the same being cut off the body, from the place where the same had been buried, to wit, from the Battle Creek graveyard, in said county, the said Arthur Leach then and there not being authorized by law, nor by any relative or friend of said deceased, to disinter, remove, and carry away said human head for the purpose of reinterment." This information is attacked as being insufficient in several respects, one of which, we think, is fatal, to wit, it fails to specify whose body was removed; nor is there any reason given in the information why the name was not specified, or the remains named and identified. The dead body should be specified or designated by the name by which it was known, in order to identify the transaction, and point out the particular offense with which accused is charged; and, if this can not be done, then sufficient reason should be alleged in the pleading for the failure to so specify. The information upon this ground is clearly insufficient.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.